DETAILED ACTION

This Office Action is a response to an application filed on 09/09/2020, in which claims 12-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,805,608 in view of Zhang (US 2014/0253681 A1).
Instant # 17/127,395
Patent No. 10,805,608
A method for decoding a video, the method comprising:
A method for decoding a video, the method comprising: 
determining a motion vector precision of a current block; 
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block; 
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list; 
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value; and 
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value, 
obtaining a prediction sample of the current block by using the motion vector, 

obtaining a reconstructed sample based on the prediction sample,

wherein when it is determined that the motion vector precision of the current block 


wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and 
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Patent No. 10,805,608 does not disclose “obtaining a prediction sample of the current block by using the motion vector, obtaining a reconstructed sample based on the prediction sample.”
However, Zhang from the same or similar endeavor discloses: obtaining a prediction sample of the current block by using the motion vector (see Zhang, paragraph 12 and Fig. 5),
obtaining a reconstructed sample based on the prediction sample (see Zhang, paragraph 76).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “obtaining a prediction sample of the current block by using the motion vector, obtaining a reconstructed (see Zhang, paragraph 32).

Claims 17 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,805,608 in view of Zhang (US 2014/0253681 A1) for the same rational mentioned above.

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,146,791 in view of Zhang (US 2014/0253681 A1).
Instant # 17/127,395
Patent No. 11,146,791
A method for decoding a video, the method comprising:
A method for decoding a video, the method comprising: 
determining a motion vector precision of a current block; 
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block; 
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list; 
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value; and 
obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value, 

obtaining a prediction sample of the current block by using the motion vector,
obtaining a reconstructed sample based on the prediction sample,

wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates, 
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and 
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and 
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Patent No. 11,146,791 does not disclose “obtaining a reconstructed sample based on the prediction sample.”
However, Zhang from the same or similar endeavor discloses: obtaining a reconstructed sample based on the prediction sample (see Zhang, paragraph 76).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “obtaining a reconstructed sample based on the prediction sample” as taught by Zhang in the system taught by the (see Zhang, paragraph 32).

Claims 17 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,805,608 in view of Zhang (US 2014/0253681 A1) for the same rational mentioned above.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/127,537 in view of Zhang (US 2014/0253681 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the comparison of claims shown below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant # 17/127,395
copending App. No. 17/127,537
A method for decoding a video, the method comprising:
A method for decoding a video, the method comprising: 
determining a motion vector precision of a current block; 
determining a motion vector precision of a current block; 
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block;
obtaining a motion vector difference value of the current block, the motion vector difference value being scaled based on the motion vector precision of the current block; 
obtaining a motion vector prediction value of the current block from a motion vector predictor list;
obtaining a motion vector prediction value of the current block from a motion vector predictor list; 

obtaining a motion vector of the current block using the motion vector prediction value and the scaled motion vector difference value, 

determining a reference picture of the current block based on a reference picture list,
obtaining a prediction sample of the current block by using the motion vector, 
obtaining a prediction sample of the current block by using the motion vector and the reference picture,
obtaining a reconstructed sample based on the prediction sample,

wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates,
wherein when it is determined that the motion vector precision of the current block is determined from a motion vector precision set including a plurality of motion vector precision candidates, the motion vector precision of the current block is determined based on index information specifying one of the plurality of motion vector precision candidates, 
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and 
wherein when it is determined that the motion vector precision of the current block is determined without using the motion vector precision set, the motion vector precision of the current block is determined without parsing the index information, and 
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.
wherein determination of whether the motion vector precision set is used or not is based on a flag signaled for the current block.


Copending Application No. 17/127,537 does not disclose “obtaining a reconstructed sample based on the prediction sample.”
However, Zhang from the same or similar endeavor discloses: obtaining a reconstructed sample based on the prediction sample (see Zhang, paragraph 76).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “obtaining a reconstructed sample based on the prediction sample” as taught by Zhang in the system taught by the copending Application No. 17/127,537 to provide a lower cache miss rate by using a fixed reference picture (see Zhang, paragraph 32).

Claims 17 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,805,608 in view of Zhang (US 2014/0253681 A1) for the same rational mentioned above.

Allowable Subject Matter

Claims 12-21 would be allowable over prior art upon overcoming Double Patenting rejection of the independent claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horikoshi (US 2007/0146485 A1)
Sugio (US 2012/0263235 A1)
Chien (US 2013/0022119 A1)
Chen (US 2013/0170553 A1)
Chen (US 2014/0044180 A1)
George (US 2014/0140400 A1)
George (US 2014/0177707 A1)
Chen (US 2014/0192868 A1)
Zhang (US 2014/0253681 A1)
Li (US 2014/0301466 A1)
Chen (US 2015/0010051 A1)
Pang (US 2015/0271515 A1)
Pang (US 2016/0057420 A1)
Pang (US 2016/0100189 A1)
Pang (US 2016/0337662 A1)
Chen (US 2017/0127082 A1)
Karczewicz (US 2017/0332075 A1)
Chen (US 2018/0098089 A1)
Li (US 2018/0098087 A1)
Hojati (US 2018/0146208 A1)
Jeong (US 2018/0176596 A1)
Zhang (US 9,800,857 B2)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.